Case 1:19-cv-00862-CFC-SRF Document 150 Filed 08/19/20 Page 1 of 5 PageID #: 5477




   Frederick L. Cottrell, III
   Director
   302-651-7509
   Cottrell@rlf.com

   August 12, 2020
  VIA CM/ECF

  The Honorable Sherry R. Fallon
  United States District Court for the District of Delaware           PUBLIC REDACTED COPY
  J. Caleb Boggs Federal Building
  844 North King Street
  Wilmington, DE 19801

          Re: 10x Genomics, Inc. v. Celsee, Inc., C.A. No. 19-862-CFC-SRF
  Dear Judge Fallon:

          Pursuant to paragraph 2.i of the Scheduling Order (D.I. 32), 10x requests leave to
  supplement its Infringement Contentions to add detail regarding its theory on claim 20 of U.S.
  Pat. No. 10,240,197 (“claim 20”). When 10x first prepared its contentions in December 2019, it
  did so without access to nonpublic documents about Celsee’s accused Genesis Platform, which
  Celsee did not produce until months later. After Celsee complained that 10x’s contentions were
  deficient, 10x agreed to supplement to add detail—taken from the later-produced documents—
  and thus to resolve the dispute. Although the parties were able to reach agreement as to most of
  those supplemental contentions (even though Celsee continues to drag its feet on providing final
  approval), Celsee refused to consent to the supplement on claim 20, arguing that it reflected a
  complete change in theory and would require additional claim construction.
          The record, however, is to the contrary. Whereas in its initial contentions, 10x drew an
  inference from the absence of evidence, 10x is now able, based on Celsee’s documents, to point
  to affirmative evidence confirming the inference. 10x should be permitted to so supplement.
  This type of supplement is called out in the Scheduling Order as an example of good cause, and
  because it is a mere clarification pointing to Celsee’s own documents, there is no prejudice to
  Celsee. And even if, contrary to fact, 10x’s supplementation constituted a change in theory, it
  should be permitted. 10x diligently sought to supplement following Celsee’s production of
  nonpublic documents, and before the claim construction hearing in this case. In these
  circumstances, supplementation should be permitted.
  I.      Factual Background
         10x filed this case in May 2019. D.I. 1. It served its first set of requests for production
  on Celsee on June 6, 2019, seeking technical documents on the Genesis Platform. Ex. 1. Celsee,
  however, refused to engage in discovery while its partial motion to dismiss was pending. Ex. 2.
Case 1:19-cv-00862-CFC-SRF Document 150 Filed 08/19/20 Page 2 of 5 PageID #: 5478

  Honorable Sherry R. Fallon
  August 12, 2020
  Page 2
         On November 14, 2019, this Court entered a scheduling order, with infringement
  contentions due by December 16, 2019. D.I. 32 ¶ 2.e. Celsee still did not produce any
  documents, claiming that it was entitled to wait until the deadline for the core technical
  document production—45 days after 10x’s infringement contentions were due. On January 30,
  2020, Celsee made its first production, of 130 pages, allegedly of its core technical documents.
  Ex. 3. But those 130 pages did not provide adequate detail, as 10x flagged for Celsee. Ex. 4; Ex.
  5. Ultimately, Celsee produced significant technical documents only several months later.
          Meanwhile, 10x had timely served its infringement contentions in December; the claim
  chart for the ’197 patent is attached as Ex. 6. For claim 20, 10x pointed to Celsee brochures and
  other public information to explain how Celsee instructed customers to use the Genesis System
  in a way that practiced this claim. As is relevant here, claim 20 requires that a “plurality of
  sample polynucleotides are randomly associated with said plurality of oligonucleotide tags.” 10x
  explained, pointing to the public materials, that it was contending that sample nucleotides
  associated with the tags randomly because “[t]here is no indication that the plurality of
  oligonucleotide tags contains a transcript-specific sequence.” Ex. 6 at C-34.
           During the spring, after Celsee finally began producing documents, Celsee asked 10x to
  consider dropping several claims and/or to provide more detail regarding its infringement
  contentions. And based on the documents that Celsee had produced, 10x indeed withdrew some
  claims. 10x also agreed to provide supplemental contentions. Ex. 7 at 3. 10x did so on May 14;
  it is those contentions that are at issue in this motion. The proposed amended chart for the ’197
  patent is attached as Ex. 8; the disputed supplement appears at C-99–C-100 and relies on a
  document,                        that was produced on March 31, 2020, more than three months
  after 10x provided its infringement contentions and two months after the court-ordered deadline
  for Celsee to provide its technical production. Ex. 9.
          On May 22, Celsee responded that the assertion of claim 20 was “baseless”; Celsee did
  not explain why, or argue that the supplement raised a claim construction issue. Ex. 10 at 2. 10x
  expressed its disagreement on May 29, Ex. 11 at 2, and on June 8, Celsee asked 10x to explain
  its position in greater detail, Ex. 12 at 2. 10x did so on June 25, directing Celsee back to 10x’s
  infringement contentions. Ex. 13 at 1. On June 30, Celsee claimed the June 25 letter made clear
  that 10x was pursuing a theory “based on previously undisclosed contentions about the meaning
  of terms” in claim 20, but Celsee did not identify any such terms nor any implied construction.
  Ex. 14 at 1. 10x asked Celsee to elaborate, Ex. 15, to which Celsee again responded by claiming
  there was a dispute as to the meaning of claim 20, without identifying that dispute, Ex. 16.
  Following the parties’ meet-and-confer, 10x filed its request for this discovery dispute. D.I. 124.
  The Markman hearing was then held on August 5. Celsee did not seek any new constructions.
  II.    Argument
          Under the Scheduling Order, amendments of infringement and invalidity contentions
  “may be made only by order of the Court upon a timely showing of good cause.” D.I. 32 ¶ 2.i.
  “Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-moving
  party, support a finding of good cause include . . . recent discovery of nonpublic information
Case 1:19-cv-00862-CFC-SRF Document 150 Filed 08/19/20 Page 3 of 5 PageID #: 5479

  Honorable Sherry R. Fallon
  August 12, 2020
  Page 3
  about the Accused Instrumentality which was not discovered, despite diligent efforts, before the
  service of the Infringement Contentions.” Id. Indeed, infringement contentions served “before
  much discovery has been exchanged” “should not be treated as final.” Amgen Inc. v. Kashiv
  Biosciences, LLC, No. CV 18-3347 (CCC), 2019 WL 5445974, at *2 (D.N.J. Oct. 24, 2019).
  The rules on amendment “are not a straightjacket into which litigants are locked from the
  moment their contentions are served.” Id. at *1 (internal quotation omitted). “The key factor
  courts look at to determine whether good cause exists to grant an amendment to a contention is
  the diligence of the moving party.” Bayer Cropscience AG v. Dow AgroSciences LLC, No. CV
  10-1045 (RMB/JS), 2012 WL 12904381, at *2 (D. Del. Feb. 27, 2012).
          10x’s supplementation meets the test for good cause. 10x’s infringement contentions
  were made before Celsee had produced any documents, as a result of Celsee’s strategic decision
  to delay its production—as noted above, 10x tried, repeatedly, to get Celsee to produce
  documents sooner, but was unsuccessful. In these circumstances, it would be unusual if 10x
  were not seeking to supplement. And the core technical aspects of the Genesis Platform are not
  public information; the document on which 10x relied in its supplement was produced as Outside
  Attorneys’ Eyes Only. Once that nonpublic information was provided to 10x, 10x acted speedily
  to seek Celsee’s consent to a supplement. 10x thus has been diligent. See Amgen Inc., 2019 WL
  5445974, at *1–2; Bayer Cropscience AG, 2012 WL 12904381, at *2.
         Celsee’s claim of prejudice does not withstand scrutiny. Although Celsee calls 10x’s
  supplement a change in theory, it is not. Claim 20 requires that “said plurality of sample
  polynucleotides are randomly associated with said plurality of oligonucleotide tags.” As 10x
  explained in its initial contentions,



  Celsee now argues
                                                          Ex. 17 at 8–9. But that is not true, for
  reasons that are fully captured by 10x’s initial infringement contentions. By way of explanation:
Case 1:19-cv-00862-CFC-SRF Document 150 Filed 08/19/20 Page 4 of 5 PageID #: 5480

  Honorable Sherry R. Fallon
  August 12, 2020
  Page 4




                                        Hence, claim 20 is practiced. 10x’s supplemental
  contentions add additional information from Celsee documents obtained later in discovery
  showing
               Ex. 8 at C-100.

                                           There is thus no prejudice to Celsee because 10x’s
  theory has not changed. And Celsee itself is familiar with its own documents—it is not as
  though 10x’s supplement interjects an issue that Celsee must now investigate.
          Moreover, even if 10x’s addition could, arguendo, be considered a change in theories,
  there is still no prejudice to Celsee. Given that Celsee knew that 10x had to prepare its
  infringement contentions without any non-public documents on the Genesis System, and Celsee
  refused to timely provide the relevant nonpublic documents, Celsee should have expected that
  there would need to be at least some changes. It could have avoided that by producing
  documents earlier, but chose not to do so. Notably, the only alleged prejudice that Celsee has
  pointed to is the need for claim construction. But Celsee has not identified a term that needs
  construction. If Celsee’s worry is that 10x will later argue for an implied construction that is not
  consistent with the plain and ordinary meaning of the language of claim 20, then Celsee is not
  prejudiced by the supplement, as it can raise that objection later. If the claim language is
  actually unclear and needs construction, and Celsee realized that only upon receiving 10x’s
  supplementation, then Celsee should have sought to re-open claim construction. Celsee chose not
  to do so at a point when the term could have been construed with the others in dispute with only
  minor adjustments to the claim construction proceedings, but Celsee remains free to make any
  request of the Court it chooses. Celsee’s own strategic decision, however, is not prejudice.
  III.   Conclusion
        For the reasons set forth above, 10x should be permitted to supplement its Infringement
  Contentions as set forth in Ex. 8.


                                                        Respectfully submitted,

                                                        /s/ Frederick L. Cottrell, III

                                                        Frederick L. Cottrell, III (#2555)

  cc:    All Counsel of Record (via CM/ECF and email)
Case 1:19-cv-00862-CFC-SRF Document 150 Filed 08/19/20 Page 5 of 5 PageID #: 5481




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 12, 2020, I caused true and correct copies of the foregoing

  document to be served on the following counsel in the manner indicated:



  VIA EMAIL                                        VIA EMAIL
  Brian E. Farnan                                  Barbara A. Fiacco
  Michael Farnan                                   Jeremy A. Younkin
  FARNAN LLP                                       Brendan Jones
  919 N. Market St., 12th Floor                    Emma S. Winer
  Wilmington, DE 19801                             Urszula Nowak
  (302) 777-0300                                   FOLEY HOAG LLP
  bfarnan@farnanlaw.com                            Seaport West
  mfarnan@farnanlaw.com                            155 Seaport Boulevard
                                                   Boston, MA 02210
                                                   (617) 832-1000
                                                   FoleyHoag-CelseeTeam@foleyhoag.com



                                                      /s/ Frederick L. Cottrell, III
                                                      Frederick L. Cottrell, III (#2555)
                                                      Cottrell@rlf.com
